Title: George Washington to Major General William Heath, 27 July 1777
From: Washington, George
To: Heath, William


Morristown [New Jersey] July 27, 1777. Disapproves of requisition of arms for proposed St. Johns expedition. Approves of Heath’s methods of dealing with deserters. Requests Heath not to send French volunteers to Headquarters, as their pretensions to office are “embarrassing.” Reports that British fleet’s destination is probably Philadelphia. Orders Continental troops sent to the Northern Department. States that fall of Ticonderoga could not have happened if the eastern states had complied with requests for troops.
